          6:18-cv-02911-TMC       Date Filed 01/22/19          Entry Number 15    Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

  Haliron Power, LLC,                                    Civil Action No.: 6-18-cv-02911-TMC

                                   Plaintiff,

             v.
                                                              MOTION TO AMEND COMPLAINT
  Fluor Daniel Caribbean, Inc., a subsidiary
  of Fluor Enterprises, Inc.,

                                   Defendant(s).

           COMES NOW the Plaintiff, Haliron Power, LLC (“Plaintiff”), by and through its

undersigned attorneys, and hereby moves pursuant to the Consent Scheduling Order entered on

November 6, 2018 and in accordance with Fed. R. Civ. P. 16(b)(3)(A), to amend its Complaint as

reflected in the proposed Amended Complaint provided to the Court simultaneously with this

filing.

           This motion is necessitated by the facts that counsel for Fluor Daniel Caribbean, Inc., a

subsidiary of Fluor Enterprises, Inc., Inc. (collectively “Fluor”) removed this matter from

Greenville County, South Carolina Court of Common Pleas (Case No.: 2018-CP-23-04751) (the

“State Court Suit”) to the United States District Court for the District of South Carolina, Greenville

Division (Civil Action No.: 6-18-cv-02911-TMC) and since the filing of the State Court Suit, Fluor

has provided Plaintiff with additional facts and information which requires Plaintiff to name

additional parties and alter or amend its causes of action. Counsel for Plaintiff and Fluor have

discussed and consulted on this Motion to Amend Complaint.

           WHEREFORE, based on the foregoing, the Plaintiff hereby requests that the Court grant

the Plaintiff’s Motion to Amend the Complaint and enter the Amended Complaint provided to the

Court simultaneously with this filing.

                                                Page 1 of 2
     6:18-cv-02911-TMC           Date Filed 01/22/19         Entry Number 15       Page 2 of 2




       Respectfully submitted,

                                                          s/Thomas E. Dudley, III
                                                          Thomas E. Dudley, III, Fed. Id. No. 5973
                                                          Mark A. Bible, Jr., Fed. Id. No. 12307
                                                          KENISON DUDLEY & CRAWFORD, LLC
                                                          704 E. McBee Avenue
                                                          Greenville, SC 29601
                                                          Ph. 864.242.4899
                                                          Fax 864.242.4844
                                                          dudley@conlaw.com
                                                          bible@conlaw.com

                                                          Attorneys for Plaintiff, Haliron Power, LLC
Greenville, SC
January 22, 2019




                                            Page 2 of 2
